Fourth Court of Appeals
                                San Antonio, Texas
                                      August 28, 2013

                                   No. 04-12-00816-CV

                                      Daniel A. BASS,
                                         Appellant

                                             v.

                     COMMISSION FOR LAWYER DISCIPLINE,
                                  Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-19911
                 The Honorable Mollee Bennett Westfall, Judge Presiding


                                      ORDER
      Appellant's request for copy of reporter's record is hereby MOOT.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2013.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court